In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Belen, J.), dated July 15, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. As set forth in its student bulletin, the defendant was entitled to withhold *391the plaintiffs diploma and transcript at the time of her graduation because of her outstanding financial obligations (see, Prusack v State of New York, 117 AD2d 729; see also, Matter of Spas v Wharton, 106 Misc 2d 180). The plaintiff failed to raise a triable issue of fact sufficient to defeat the defendant’s prima facie showing that she had an outstanding balance due (see, Zuckerman v City of New York, 49 NY2d 557).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.